         Case 1:18-cr-00333-JGK Document 145 Filed 11/17/19 Page 1 of 4




                                                New York Office
                                                26 Federal Plaza, Room 3630
                                                New York, New York 10278


                                               November 17, 2019
BY ECF

The Honorable John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

              Re:    United States v. Aiyer, 18-cr-00333 (JGK)


Dear Judge Koeltl,
        The government writes in response to Defendant’s Supplemental Submission Regarding
Jury Instructions (ECF No. 144). The government objects to Defendant’s requests (1) regarding
wrongful or manipulative conduct and (2) regarding spoofing and cancelled trades. The
government proposes a hybrid instruction as to request (3) regarding statute of limitations.
Finally, the government requests more time to respond to request (4) regarding uncalled
witnesses and will be prepared to address this request at the charging conference.
I.     Legal Standard for Proving Price-Fixing and Bid-Rigging Conspiracy

       A. Wrongful or Manipulative Conduct
        The government objects to Defendant’s proposed instruction to address alleged
“wrongful or manipulative conduct.” The jury will be sufficiently instructed as to what the
charged conspiracy is and what the government must prove as to Defendant’s intent. For
example, the government has proposed that the Court instruct the jury as to the nature of price
fixing and bid rigging, (ECF No. 122 at 6–8), as well as the requisite intent of Defendant (ECF
No. 122 at 10.) With respect to Defendant’s intent, the government must prove that Defendant
“knowingly joined the conspiracy,” namely, he agreed to it “with knowledge of its purpose –
here, price fixing and bid rigging – and with the intent of furthering that purpose.” (ECF No.
122 at 10.) These instructions make clear the legal standard that must be met. Juries are
presumed to follow instructions, Richardson v. Marsh, 481 U.S. 200, 211 (1987), and the
government sees no reason why the jury would not follow the Court’s instruction as to the legal
standard in this case.



                                               1
         Case 1:18-cr-00333-JGK Document 145 Filed 11/17/19 Page 2 of 4



        Defendant’s proposed instruction would confuse, rather than clarify, the legal standard in
this case. Defendant’s proposed instruction is as follows:
       You heard testimony that the Defendant engaged in conduct that the witnesses
       believed was “wrong,” or was designed to help other participants in the Rand Chat
       Room, or was likely to make customers “angry,” or was otherwise improper or
       “manipulative,” or involved “failing to act independently.” Such conduct does not
       constitute the charged conspiracy or crime. You may not return a verdict of guilty
       unless you find that the Defendant knowingly joined the charged conspiracy with
       the intent to fix prices and rig bids, as those terms have been defined by me.

(ECF No. 144 at 4.) Mr. Cummins repeatedly testified that he believed his behavior was wrong
and offered explanations as to why he thought it was wrong including, inter alia, because he was
“supposed to be working independently; pricing independently, trading independently.” Trial Tr.
195:24–196:5. Mr. Cummins didn’t simply “fail to act independently”; he coordinated with his
competitors to affect price. Pricing in concert with a competitor or manipulating prices with a
competitor (or manipulating supply and demand with a competitor to affect price) goes to the
essence of an antitrust conspiracy. See United States v. Socony-Vacuum Oil. Co., 310 U.S. 150,
223 (1940) (Regardless of “the machinery employed[,] . . . . a combination formed for the
purpose and with the effect of raising, depressing, fixing, pegging, or stabilizing the price of a
commodity in interstate or foreign commerce is illegal per se.”). Likewise, Mr. Cummins’s
testimony as to conduct that would make customers angry or upset also goes to the heart of
antitrust law:

       Q. Mr. Cummins, the conduct in this chat, did you know whether you were doing
       something wrong?
       A. Yes.
       Q. And was it wrong?
       A. Yes.
       Q. Why?
       A. Because I was not pricing independently with the other guys.
       Q. And did you tell the customer what were you doing here?
       A. No.
       Q. Why not?
       A. The customer would be angry.
       Q. Why?
       A. Because they thought they were receiving independent prices.

Tr. at 259:4-18.
       Q. And did you tell the customer about any of this?
       A. We did not.
       Q. Why not?
       A. The customer would be upset.
       Q. Why?
       A. The customer expected the prices to be given in a competitive environment, and this
       was not a competitive environment.

                                                2
           Case 1:18-cr-00333-JGK Document 145 Filed 11/17/19 Page 3 of 4




Tr. at 712:14-21.
       To instruct the jury that the conduct referenced above does not constitute the charged
conspiracy would confuse the issues, mislead the jury, and cause unfair prejudice to the
government.
         B. Spoofing and Cancelled Trades
    Defendant’s proposed instruction as to spoofing is inaccurate as a matter of law. The
government does not contend that spoofing conduct or fake trades, by themselves, constitute the
conspiracy charged in this case. However, the government does not concede that “spoofing”
conduct or fake trades are never criminal acts. Defendant himself has previously noted the
illegality of spoofing in other contexts. (See ECF No. 97 at 2.) To address the very concerns he
raises now, the government proposed to preclude any expert testimony as to the propriety of
spoofing or fake trades. (See ECF No. 103 at 10.) However, Defendant was unwilling to enter
into such an agreement so as to avoid the exact issue about which he now cries foul.

     The government maintains that its initial proposed instruction adequately addresses
Defendant’s concerns as to inferences the jury may draw from spoofing conduct or fake trades.
Based on the testimony at trial, however, the government offers a proposed revised instruction
substituting the term “cancelled trades” with “fake trades.” Cancelled orders (i.e., pulled bids or
offers) do constitute, in part, the crime charged as a form of suppressed competition.
Accordingly, to more accurately identify the type of trades contemplated by this instruction (i.e.,
fictious trades or wash trades) and reduce the risk of any confusion, the government proposes the
following instruction:
      Spoofing conduct or fake trades do not, by themselves, constitute the charged criminal
      conspiracy. Such evidence is admitted solely to complete the story of the charged
      conspiracy—to demonstrate the relationship between defendant and his co-
      conspirators, his motive for joining the conspiracy, and his knowledge of, and intent to
      advance its purpose.
II.      Statute of Limitations
        Regarding the statute of limitations, the government maintains that its instruction is
consistent with Second Circuit case law. As explained in the government’s objections to
Defendant’s proposed jury instructions, under Second Circuit law, “[w]here a conspiracy
contemplates a continuity of purpose and a continued performance of acts, it is presumed to exist
until there has been an affirmative showing that it has been terminated[,] and its members
continue to be conspirators until there has been an affirmative showing that they have
withdrawn.” United States v. Spero, 331 F.3d 57, 60 (2d Cir. 2003). This same presumption was
applied in United States v. Hayter Oil Co., where the Court of Appeals for the Sixth Circuit held
that “[b]ecause the price-fixing agreement itself constitutes the crime, the government is only
required to prove that the agreement existed during the statute of limitations period and that the
defendant knowingly entered into that agreement. . . . Proof of an overt act taken in furtherance
of the conspiracy within the statute of limitations period would clearly demonstrate the continued

                                                   3
         Case 1:18-cr-00333-JGK Document 145 Filed 11/17/19 Page 4 of 4



existence of the conspiracy. However, once a conspiracy has been established, it is presumed to
continue until there is an affirmative showing that it has been abandoned.” 51 F.3d 1265, 1270–
71 (6th Cir. 1995) (citations omitted).

       Nonetheless, the government would not object to the following instruction:

       In regard to the timing of the alleged conspiracy, the indictment charges that the
       alleged conspiracy began at least as early as October 2010 and continued until at
       least July 2013. It is not necessary that the government prove that the conspiracy
       started or ended on a particular date, as long as it proves beyond a reasonable doubt
       that the conspiracy was formed and existed at some point during the period covering
       October 2010 until July 2013.
       But, the government must prove that the conspiracy was in existence for some
       period from and after May 10, 2013. If the government fails to so prove, you must
       find the defendant not guilty. In order to find that the conspiracy was in existence
       from and after May 10, 2013, you must find that one or more of the members of the
       conspiracy performed some act in furtherance of the conspiracy after May 10, 2013.
       In determining whether the alleged conspiracy continued to exist after May 10,
       2013, you may consider proof of acts and statements of the defendant and his
       alleged conspirators both before May 10, 2013 and after May 10, 2013.
III.   Uncalled Witnesses: Equally Available
      At this point, the government requests additional time to address this issue. The
government will be prepared to address this issue during the charging conference.




                                                             Respectfully submitted,


                                                             /s/ Katherine Calle

                                                             Kevin Hart
                                                             Katherine Calle
                                                             David Chu
                                                             Eric Hoffmann

                                                             U.S. Department of Justice
                                                             Antitrust Division
                                                             New York Office
                                                             26 Federal Plaza, Room 3630
                                                             New York, NY 10278
                                                             212-335-8000



                                                4
